Judgment, Supreme Court, New York County (Debra A. James, J.), entered May 30, 2006, dismissing this proceeding on respondent’s cross motion, unanimously affirmed, with costs.
The court found that the Explanatory Statement issued in connection with respondent’s Order No. 37, dated June 21, 2005, setting the maximum rates of rent adjustment for one- and two-year leases commencing October 2, 2005 and September 30, 2006, constituted “findings for the preceding calendar year” (Rent Stabilization Law of 1969 [Administrative Code of City of *375NY] § 26-510 [b]). Not only does section 26-510 not require a quasi-legislative body such as respondent to state reasons for its determination, but where the guidelines are challenged on the ground of rational basis, the Explanatory Statement, together with the entire record of the Board’s proceedings, provides sufficient detail for judicial review (see Stein v Rent Guidelines Bd. for City of N.Y., 127 AD2d 189, 198 [1987], lv denied 70 NY2d 603 [1987]).
We have considered petitioners’ remaining arguments and find them without merit. Concur—Saxe, J.E, Nardelli, Buckley, Gonzalez and Sweeny, JJ.